United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________
Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-60
Issued: March 12, 2013

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 10, 2012 appellant, through his representative, filed a timely appeal from a
May 4, 2012 decision of the Office of Workers’ Compensation Programs1 (OWCP). By that
decision OWCP modified the denial of appellant’s claim for fact of injury to reflect that he had
not established that his injury had been sustained in the performance of duty.
The Director of OWCP filed a motion on December 3, 2012 requesting the Board to set
aside the May 4, 2012 decision and remand the case for further specified development. The
Director acknowledged that appellant had been in the performance of duty on April 22, 2009
when he jumped down from a five foot wall after dumping trashcans as his actions were
“reasonably incidental to his employment.” The Director concluded that as appellant established
that he was in the performance of duty on April 22, 2009 then OWCP must consider whether
appellant’s injury was causally related to the April 22, 2009 incident. On remand, the Director
stated that OWCP will review all the medical evidence of record and provide appellant the
1

On May 1, 2009 appellant, then a 49-year-old maintenance worker, filed a traumatic injury claim alleging that
on April 22, 2009 he sprained his right knee when he jumped down from a five foot wall after he had just finished
dumping trashcans. OWCP denied his claim on March 1, 2010 on the grounds that, although the April 22, 2009
incident occurred as alleged, he failed to establish that the claimed medical condition resulted from the accepted
incident. An OWCP hearing representative affirmed the denial of his claim on December 13, 2010.

opportunity to submit any additional evidence or argument relevant to his entitlement to FECA
benefits. Following this and any necessary further development, the Director stated that OWCP
will issue a de novo decision on the issue of whether appellant established that his knee injury
was causally related to the accepted April 22, 2009 incident.
The Clerk of the Board served appellant with a copy of the Director’s motion to remand.
The Board has duly considered the matter and concludes that, as the Director has
acknowledged that OWCP incorrectly determined that appellant was not in the performance of
duty on April 22, 2009 and as on remand OWCP will review all the medical evidence in
considering the issue of causal relationship and issue a de novo decision following any necessary
further development, the Director’s motion to remand should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs is granted. The decision of OWCP dated May 4,
2012 is set aside; the case is remanded for further proceedings consistent with this order.
Issued: March 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

